Christopher Glen
                                                                       AdamsAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 4, 2014

                                     No. 04-13-00048-CR

                                 THE STATE OF TEXAS,
                                       Appellant

                                              v.

                                  Christopher Glen ADAMS,
                                           Appellee

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CR120324
                          Judge Spencer W Brown, Judge Presiding


                                       ORDER
       On July 23, 2014, the above styled cause was reinstated on this court’s docket. We
ordered the State to file any supplemental briefing no later than August 22, 2014.

        On August 28, 2014, the State filed a motion for extension of time to file supplemental
briefing. The motion for extension of time is GRANTED. Any supplemental briefing by the
State is due to be filed no later than October 6, 2014.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court